UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Act of 1934 Date of Report (Date of earliest event reported):November 29, 2011 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia 001-33037 20-1417448 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 6830 Old Dominion Drive McLean, Virginia 22101 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(703) 893-7400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On November 29, 2011, the Board of Directors of Southern National Bancorp of Virginia, Inc. appointed Mr. Bruce Jennings to serve as a director until the next annual meeting of shareholders.There is no arrangement or understanding with any person pursuant to which Mr. Jennings was selected as a director, and he is not a party to any transaction requiring disclosure under Item 404(a) of Regulation S-K.Mr. Jennings’ appointment to committees of the Board of Directors has not been determined at this time. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Date: November 30, 2011 By: /s/ William H. Lagos William H. Lagos Senior Vice President and Chief Financial Officer
